UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 23, 2014 MERITOR, INC. (Exact name of registrant as specified in its charter) Indiana 1-15983 38-3354643 (State or other jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 2135 West Maple Road Troy, Michigan (Address of principal executive offices) 48084-7186 (Zip code) Registrant’s telephone number, including area code:(248) 435-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Meritor, Inc. (the “Company”) announced that Vernon G. Baker, II, Senior Vice President, General Counsel and Secretary of the Company, will be leaving the Company, effective February 15, 2014. On January 27, 2014, the Company entered into a letter agreement with Mr. Baker (the “Letter Agreement”) which is materially consistent with the previously disclosed terms of his employment agreement dated as of May 1, 2013 described in the Company’s Proxy Statement filed in connection with its 2014 Annual Meeting of Shareowners.The Letter Agreement provides for: ● severance pay at the rate of Mr. Baker’s annual salary at the time of termination ($515,000 per year) for a period of 24 months; ● a pro rata bonus for the portion of the current year in which he was actively employed; ● pro rata participation in Meritor’s long-term incentive cash plans for the existing cycles which began more than a year before the last day employed; and ● vesting of his prior equity awards through the date of his severance period. Also on January 27, 2014, the Company entered into a support services agreement with Mr. Baker (the “Support Services Agreement”).The Support Services Agreement provides for Mr. Baker to provide the Company with consulting services relating to the transition of the management of the legal affairs of the Company for a period of one year.Mr. Baker will be entitled to an aggregate retainer of $100,000, payable in monthly increments for each month that he provides such services. The descriptions of the Letter Agreement and Support Services Agreement are only summaries of, and are qualified in their entirety by reference to, the terms of the Letter Agreement and Support Services Agreement, which are filed as exhibits to this Form 8-K. Item 9.01. Financial Statements and Exhibits (d) Exhibits Letter Agreemententered into onJanuary 27, 2014 between Meritor, Inc. and Vernon G. Baker, II Support Services Agreemententered into on January 27, 2014 between Meritor, Inc. and Vernon G. Baker, II SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERITOR, INC. (Registrant) Date: January 27, 2014 By:/s/ Kevin Nowlan Name:Kevin Nowlan Title:Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Letter Agreemententered into onJanuary 27, 2014 between Meritor, Inc. and Vernon G. Baker, II Support Services Agreemententered into onJanuary 27, 2014 between Meritor, Inc. and Vernon G. Baker, II Exhibit 10.1 Meritor, Inc. 2131 West Maple Road Troy, Michigan 48084-7121 USA 800-535-5560 Tel January 23, 2014 Vernon G. Baker, II 5826 Pine Aire Court Rochester Hills, MI 48306 Dear Vernon: Subject:Mutually Agreed Upon Separation This letter agreement (this “Agreement”) confirms your acceptance of a separation package from Meritor, Inc. (“Meritor” or the “Company”).The decision was reached after consideration of a number of factors, including your service with Meritor and its predecessor.Both parties expressly agree that your acceptance of this Agreement is completely voluntary.You and the Company have agreed to enter into this Agreement pursuant to the following terms and conditions and consideration: 1. Separation Date.Your last day of work with the Company will be February 15, 2014 (your “Separation Date”).Effective as of your Separation Date, you hereby resign from any and all positions (such as, but not limited to, officer and director positions) that you hold with the Company, with any of the Company's affiliates, or with any other entity at the request of the Company. Upon request from the Company or the applicable affiliate, you will execute any documents necessary to effect such resignations. 2. Vacation Pay.You will receive any unpaid salary and any accrued but unused vacation through your Separation Date in the form of a lump sum within thirty (30) days of your Separation Date, or such earlier date as may be required by law.These amounts are savings plan eligible under the Company's tax-qualified savings plan ("Company Savings Plan"). 3. Separation Pay.In accordance with the Employment Agreement between you and the Company dated May 1, 2013 ("Employment Agreement"), you will receive separation pay equal to twenty-four (24) months of your annual salary (at a compensation rate of $515,000.00 annually) (“Separation Pay”).Payments will be made semi-monthly for the period of February 16, 2014 through February 13, 2016 (your “Separation Period”). Your Separation Pay will be paid subject to the terms and conditions of, and in the manner set forth in, the Employment Agreement and in accordance with Section 409A. Receipt of your Separation Pay and the payments and benefits described in this Agreement (other than vacation pay and benefits that are not otherwise vested under the terms of the applicable benefit plans) will be subject to and conditioned upon your execution and non-revocation of this Agreement and your fulfillment of the terms and conditions of this Agreement. 4. Incentive Compensation Pay.Given that your last day of active employment will be February15, 2014, you will be eligible to receive an incentive compensation plan (ICP) payment for fiscal year 2014 for active time worked.Such payment will be subject to the applicable formula, in accordance with the ICP metrics and program provisions.Any Vernon G. Baker, II
